DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 3, 6-14, 16, and 17, the cancellation of claims 2, 4, 5, and 15, and the addition of new claim 18.
Claim Objections
Claims 1, 7, 10, 16 and 18 are objected to because of the following informalities:  
In regards to claim 1, line 5, the phrase “the locking mechanism” should be changed to “the rotary latch,” in line 6, the word “movable” should be changed to “pivotable,” and in line 12, the phrase “is mounted” should be changed to “is pivotally mounted.”
In regards to claim 7, line 3, the phrase “the block arm” should be changed to “the blocking arm” so as to coincide with the language of claim 1.
In regards to claim 10, line 5, the word “release” should be changed to “releases.”
In regards to claim 16, line 2, the phrase “is rotatably mounted” should be changed to “is pivotally mounted.”
In regards to claim 18, the claim should read as follows after the preamble: “wherein the memory lever is pivotally mounted on the shift lever about the memory lever pivot axis.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1
In regards to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a memory lever is movable” in line 6, and the claim also recites that the memory lever is pivotable in line 14, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claim will be examined as reciting that the memory lever is pivotable.  Furthermore, it is understood that the memory lever is pivotally mounted on the shift lever such that it can pivot as claimed.  See claim objections above.
In regards to claim 16, the relationship between the memory lever being “rotatably mounted” on the bearing arm, as recited in claim 16, and the memory lever being “pivotable,” as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the memory lever is pivotally mounted on the bearing arm of the shift lever, as recited in claim 1, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 18, it is unclear how an axis, which is an imaginary straight line about which something rotates, can be mounted, i.e. the claim language suggests that the axis is a physical structure.  It is understood from the specification that the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, Jr. et al. (US Pub. No. 2002/0163207) in view of Vázquez et al. (US Pub. No. 2011/0031765).
In regards to claim 1, Rogers, Jr. et al. discloses a motor vehicle panel lock system comprising: a locking mechanism including a rotary latch 14 and a pawl 18 configured to hold and release the rotary latch (Figures 1-3); a vehicle component 17 having a lock retainer pin 16 engaging in and disengaging from the rotary latch (Figures 

    PNG
    media_image1.png
    888
    799
    media_image1.png
    Greyscale

In regards to claim 3, Rogers, Jr. et al. discloses that the shift lever projects into an inlet mouth (see Figure 1 on Page 7 of the current Office Action) of a frame plate 11 on which the locking mechanism is mounted.
In regards to claim 6, Rogers, Jr. et al. discloses that the memory lever is biased by a spring 54 in a direction of the retention position (Paragraph 18).
In regards to claim 7, Rogers, Jr. et al. discloses that after the pawl has been raised away from the rotary latch to release the rotary latch, the blocking arm of the memory lever is supported by a spring 54 to contact the pawl and hold the pawl in a release position (Figure 3).
In regards to claim 8, Rogers, Jr. et al. discloses that the blocking arm of the memory lever contacts on a stop pin 27 of the pawl (this portion considered as a pin since it is slender or shaped like a pin, Figures 1-3) to hold the pawl.
In regards to claim 9, Rogers, Jr. et al. discloses an unlatching/opening mechanism (31, 33, 35, 37, and remote control discussed in Paragraph 15) is provided for acting on the locking mechanism.
In regards to claim 14, Rogers, Jr. et al. discloses that the rotary latch is a fork latch having two fork arms (see Figure 1 on Page 7 of the current Office Action) that define a slot 52 therebetween for accommodating the lock retainer pin.
In regards to claim 16, Rogers, Jr. et al. discloses that the memory lever is pivotally mounted on the bearing arm (Figures 1-3).
In regards to claim 17, Rogers, Jr. et al. discloses that the pawl has a stop pin 19 which is received through a recess of the frame plate (opening in frame plate for at least a portion of pin 19 to extend through so as to mount the pawl to the frame plate).
In regards to claim 18.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, Jr. et al. (US Pub. No. 2002/0163207) in view of Vázquez et al. (US Pub. No. 2011/0031765) as applied to claims 1, 3, 6-9, 14, and 16-18 above, and further in view of Henrik (DE 102011114148 A1).  Rogers, Jr. et al. discloses that the unlatching/opening mechanism has a remote control device (Paragraph 15), and that the unlatching/opening mechanism has a first opening operation (operation of cable 31 such that upper arm 25 is moved from the position in Figure 2 to a position in between Figures 2 and 3), which switches the locking mechanism to a pre-ratchet state (state in which the pawl is partially disengaged from the rotary latch), and in a second operation (operation of cable 31 such that upper arm 25 moves from the position between Figures 2 and 3 to the position in Figure 3), which switches the pawl to a release position in which the pawl releases the rotary latch during the unlatching operation of the deck lid (Figure 3).  Rogers, Jr. et al. fails to specify that the remote control device is a handle provided in an interior of a motor vehicle body.  Henrik teaches an unlatching/opening mechanism (actuating device not shown and cable 33, Paragraph 71 of the Computer Generated Translation) that has a handle (a handle is a type of actuating element, Paragraphs 53 and 71 of the Computer Generated Translation) provided in an interior of a motor vehicle body (Paragraph 53 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the remote control device is a handle, since it is known in the art to utilize handles to mechanically actuate lock or latch mechanisms.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, Jr. et al. (US Pub. No. 2002/0163207) in view of Vázquez et al. (US Pub. No.  as applied to claims 1, 3, 6-9, 14, and 16-18 above, and further in view of Riedmayr et al. (US Pub. No. 2012/0161456 A1).  Rogers, Jr. et al. in view of Vázquez et al. teaches the motor vehicle bonnet lock system as applied to claim 1 above, with the shift lever having a sensor arm or arm capable of cooperating with a sensor (see Figure 1 on Page 7 of the current Office Action), with the sensor arm moving with the shift lever such that a position of the sensor arm is indicative of a position of the shift lever, and with the position of the shift lever being indicative of a position of a closure of the bonnet since the shift lever cooperates with the lock retainer pin (Figures 1-3 of Rogers, Jr. et al.).  Rogers, Jr. et al. in view of Vázquez et al. fails to teach a sensor that interacts with the sensor arm depending on a position of the shift lever and thereby the bonnet, with the sensor being a microswitch.  Riedmayr et al. teaches a lock device having a lock retainer pin S connected to a bonnet or hood (Paragraph 49), with the lock retainer pin cooperating with a movable component 80 (Paragraph 67).  Riedmayr et al. further teaches that the lock device includes a sensor or microswitch 90 that interacts with the movable component 80 so as to detect closure of the bonnet (Paragraphs 51 and 90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a sensor interacting with the shift lever of Rogers, Jr. et al. in order to electronically monitor the position of the bonnet.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of applicant’s amendments to claim 1, new rejections under 35 U.S.C. 103 are set forth above.
In light of applicant’s amendments to the claims, most of the claim objections set forth in the previous Office Action are withdrawn.  In light of applicant’s amendments to the claims, the rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn, and new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 25, 2022